Title: John Adams to Abigail Adams, 31 January 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 31. & last 1796
          
          I have a secret to Communicate to Your Prudence. The Defence by Camillus was written in Concert between Hamilton King and Jay. The Writings on the first ten Articles of the Treaty were written by Hamilton The rest by King, till they came to the question of the Constitutionality of the Treaty, which was discussed by Hamilton— Jay was to have written a concluding Peroration: but being always a little lazy and perhaps concluding upon the whole that it might be most politick to keep his Name out of it, and perhaps finding that the Work was already well done he neglected it. This I have from Kings own mouth.— It is to pass however for Hamiltons. All three consulted together upon most if not all the Pieces.
          Another Piece of History of a very different kind. You knew Dr Redman, the Manager of the Assembly. The smiling the genteel the well bred—the Gentleman like—the I dont know what—The Judge of some Court here— He went off this Morning in a stage in disgrace, to the southward— This he choose rather than open his Veins Pro more Roma novum.— Alass poor human nature! He has been slandered, with Imputations of something like what they call in London Ladys Pillage—of a very gross kind however—with so much success, that a voluntary Banishment is considered as a very humane & clement Punishment. I hate such subjects and therefore cannot and would not, if I could give you the details—
          I read forever, and am determined to sacrifice my Eyes like John Milton rather than give up the Amusement without which I should despair
          If I did not with you consider the Universe as all one Family, I would never stay another day here.
          I have read four thick Octavo Volumes of Tacitus translated by Murphy, One thick Volume of Homers Iliad translated by Cowper, besides a multitude of Pamphlets & Newspapers, since I have been here. I dont write enough. The Habit of Writing should not be lost as I loose it—
          
          Peter Pindar has it right
          
            Search We the Spot which mental power contains?
            Go where Man gets his living by his Brains.
          
          If I had got my Living by my Brains for seven Years past I should have had more mental Power.— But Brains have not only been Useless but even hurtful and pernicious in my Course— Mine have been idle a long time—till they are rusty.—
          Dr Bollman has given me an Account of his Intrigue to Liberate Fayette: for which I have heard a hint that he expects some office—Entre nous—But he will be disappointed— Fayettes disinterested unpaid services will cost Us very dear— Your son has already advanced to his Wife three hundred Guineas. Which I hope & suppose will be reimbursed to him.
          Mischief always and Villany often lurks under Pretensions and Professions of service without Pay.
          With affections which No time nor / Space will abate
          
            J. A
          
        